Exhibit 10.1

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is dated
August 14, 2006 and is by and between MEDALLION FINANCIAL CORP., a Delaware
corporation having an address of 437 Madison Avenue, New York, New York 10022
(the “Borrower”), and STERLING NATIONAL BANK, a national banking association
having an address of 650 Fifth Avenue, New York, New York 10019 (the “Bank”).

RECITALS

A. The Borrower and the Bank entered into a Loan and Security Agreement dated
April 26, 2004 (the “Original Loan Agreement”), pursuant to which the Bank has
agreed to extend certain credit and make certain loans to the Borrower in an
aggregate principal amount not to exceed $15,000,000.

B. Pursuant to a First Amendment to Loan and Security Agreement dated July 28,
2005 (the “First Amendment”), the Borrower and the Bank amended the Original
Loan Agreement by, among other things, extending the Revolving Credit
Termination Date (as defined therein) to June 30, 2006.

C. Pursuant to a letter agreement dated June 15, 2006 (the “Letter Extension”)
(the Original Loan Agreement, as amended by the First Amendment and the Letter
Extension, is collectively referred to herein as the “Loan Agreement”), the
Borrower and the Bank further amended the Original Loan Agreement by, among
other things, extending the Revolving Credit Termination Date (as defined
therein) to August 31, 2006.

D. The Borrower has requested, and the Bank has agreed to make, certain
amendments to the Loan Agreement, all as more fully described herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Loan Agreement shall have the same meanings when used herein.

2. Increase in Borrowing Base. The definition of the term “Borrowing Base” set
forth in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“Borrowing Base” shall mean at any time an amount equal to either (i) subject to
clause (ii) below, one hundred (100%) percent



--------------------------------------------------------------------------------

of the portion of the aggregate outstanding principal amount of all Eligible
Underlying Loans that is owned and held by the Borrower or a Pledgor or (ii) if
and for so long as the amount calculated pursuant to clause (i) above is
$18,750,000 or more, then $20,000,000.

3. Increase in Maximum Amount. The Maximum Amount under the Loan Agreement is
hereby increased from $15,000,000 to $20,000,000. Accordingly, the definition of
the term “Maximum Amount” set forth in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

“Maximum Amount” shall mean $20,000,000.

4. Extension of Revolving Credit Termination Date. The Revolving Credit
Termination Date is hereby extended from August 31, 2006 to June 30, 2007.
Accordingly, the definition of the term “Revolving Credit Termination Date” set
forth in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“Revolving Credit Termination Date” shall mean June 30, 2007.

5. New Defined Terms. The following defined terms are hereby added to
Section 1.1 of the Loan Agreement in alphabetical order:

“Interest Period” shall mean either one, two or three months, as designated by
the Borrower in each Advance Request; provided, however, that (i) if an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day, subject to clause (iii) below;
(ii) interest shall accrue from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires;
(iii) with respect to any Interest Period which begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period), the Interest
Period shall end on the last Business Day of a calendar month and (iv) no
Interest Period shall extend beyond the Revolving Credit Termination Date.

“Letter of Credit” shall mean any documentary letter of credit issued by the
Bank hereunder at the request and for the account of the Borrower.

“LIBOR Based Rate” shall mean the LIBOR Rate plus 200 basis points.

 

2



--------------------------------------------------------------------------------

“LIBOR Rate” shall mean the rate of interest for deposits in U.S. Dollars for a
maturity equal to the Interest Period therefor which appears on Telerate Page
3750 as of 11:00 a.m., London time, on the date that is two Business Days prior
to the commencement of such Interest Period. If such rate does not appear on
Telerate Page 3750, the rate utilized shall be the rate which appears, or if two
or more such rates appear, the average (rounded upward, if necessary, to the
next 1/16 of 1%) of the rates which appear, on the Reuters Screen LIBO Page as
of 11:00 a.m., London time, on the date that is two Business Days prior to the
commencement of such Interest Period.

“Shareholders’ Equity” shall mean, at any time, the total amount of
shareholders’ equity in the Borrower as shown on the then most current financial
statements of the Borrower delivered to the Bank pursuant to Section 5.8 hereof.

6. Procedure for Advances. Section 2.2 of the Loan Agreement is hereby amended
and restated in its entirety as follows:

2.2 Procedure for Advances. Subject to the terms and conditions set forth
herein, the Borrower may borrow, pay or prepay and reborrow from the Bank under
the Revolving Credit Loan. Each Advance shall be made upon prior written or
telephonic (followed by written) notice from the Borrower to the Bank (an
“Advance Request”) specifying (i) the proposed date of such borrowing, (ii) the
principal amount thereof and (iii) the applicable Interest Period. Each Advance
Request shall be irrevocable and must be received by the Bank not later than
12:00 p.m. New York City time on the requested date of the Advance. On the date
of each such Advance, upon fulfillment of the conditions precedent set forth
herein, the Bank shall make available to the Borrower the amount of such Advance
by transferring such funds to the account maintained at the Bank’s principal
office located at the address set forth on the first page of this Agreement or
in accordance with written instructions provided by the Borrower and reasonably
acceptable to the Bank.

7. Change in Interest Rate. The interest rate on the Revolving Credit Loans is
hereby changed from the Prime Rate to a rate per annum equal to two hundred
(200) basis points over the LIBOR Rate. Accordingly, Section 2.4 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

2.4 Interest Rate Under Revolving Credit Note. Except as provided in Sections
2.17(a) and 2.17(c), the outstanding daily principal balance of the Revolving
Credit Note shall bear interest for the Interest Periods applicable thereto at a
rate per annum equal to the LIBOR Based Rate or, upon the occurrence of an Event
of

 

3



--------------------------------------------------------------------------------

Default, such higher rate as provided in the Revolving Credit Note. Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed. To the extent that, as provided in Sections 2.17(a) or 2.17(c), any
portion of the outstanding principal amount of the Revolving Credit Note bears
interest at the Prime Rate, such rate of interest shall be adjusted
automatically as of the opening of business on each day on which any change in
the Prime Rate occurs.

8. Change in Demand Deposit Account Requirements. The required Borrower DDA
Balances are hereby increased from $1,000,000 to $1,500,000, and the rate
charged on any shortfall in the amount of the Borrower DDA Balances is hereby
reduced from the Prime Rate plus 2% to the Prime Rate. Accordingly, Section 2.13
of the Loan Agreement is hereby amended and restated in its entirety as follows:

2.13 Demand Deposit Accounts. The Borrower shall maintain its demand deposit
accounts with the Bank, which shall be established with the Bank on or before
the date hereof. The average daily compensating balance maintained by the
Borrower in its demand deposit account with the Bank, plus the aggregate average
daily compensating balances of all other demand deposit accounts maintained with
the Bank by the Pledgors and other Affiliates of the Borrower (collectively, the
“Borrower DDA Balances”), shall at no time be less than $1,500,000. To the
extent that the Borrower DDA Balances are less than $1,500,000, the Borrower
shall pay a deficiency fee to the Bank in an amount equal to the Prime Rate on
the amount of such shortfall. Said deficiency fee shall be payable in arrears in
quarterly installments on the same dates that the unused line fee is payable
pursuant to Section 2.14 hereof. It is understood and agreed that the failure by
the Borrower to maintain the Borrower DDA Balances as set forth herein shall not
in and of itself be deemed to constitute an Event of Default.

9. Letters of Credit. The following new Section 2.16 is hereby added to the Loan
Agreement:

2.16 Letters of Credit.

(a) General. As part of the Revolving Credit Loan, at any time prior to the
Revolving Credit Termination Date, the Bank shall issue such Letters of Credit
as the Borrower shall request, provided that (i) at the time of issuance of each
such Letter of Credit, the Borrower would then be permitted to receive an
Advance hereunder in the face amount of the Letter of Credit, (ii) the face
amount of such Letter of Credit, plus the aggregate undrawn face amount of all
Letters of Credit then outstanding, does not exceed $2,500,000 and (iii) such
Letter of Credit will expire on or before the Revolving Credit Termination Date.

 

4



--------------------------------------------------------------------------------

(b) Issuing the Letters of Credit. Each Letter of Credit shall be issued by the
Bank in accordance with its customary procedures following its receipt of
written notice from the Borrower, such notice to specify the date, amount,
expiration date and beneficiary of such Letter of Credit and to be accompanied
by the Bank’s customary application and agreement for letters of credit and such
other documents as the Bank may reasonably request.

(c) Reimbursement Obligation for Letters of Credit. The Borrower absolutely,
irrevocably and unconditionally agrees to pay to the Bank an amount equal to,
and in reimbursement for, each amount which the Bank pays under any Letter of
Credit on or before the earlier of (a) the date specified for payment, if any,
of such amount by the Bank in the Letter of Credit or (b) the actual date of
payment by the Bank of such amount. The Borrower hereby authorizes the Bank to
make from time to time, pursuant to Section 2.1, one or more Advances in an
amount equal to the Borrower’s reimbursement obligation as set forth herein and
to distribute such Advance to the Bank to be applied in payment of such
reimbursement obligation. The Borrower shall, promptly upon request by the Bank,
execute and deliver to the Bank a reimbursement agreement, in form and substance
acceptable to the Bank, for each Letter of Credit issued by the Bank hereunder.

(d) Letter of Credit Fees. The Borrower shall pay the Bank such customary fees
and charges in connection with the Letters of Credit as and when same are
required by the Bank in accordance with its general practice relating to the
issuance, maintenance, transfer, negotiation and payment of letters of credit,
including without limitation an opening fee equal to one-eighth of one percent
(1/8%) of the face amount of each Letter of Credit and a negotiation fee equal
to one-eighth of one percent (1/8%) of the face amount of each Letter of Credit.

(e) Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits and the International Standby Practices, each as most
recently published by the International Chamber of Commerce, shall in all
respects be deemed a part of this Agreement as if set forth at length herein and
shall apply to the Letters of Credit.

(f) Indemnification for Letters of Credit. The Borrower agrees to, and hereby
does, indemnify, defend and save

 

5



--------------------------------------------------------------------------------

harmless the Bank from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) which the Bank may incur or be subject to as a consequence, directly or
indirectly, of the issuance of any Letter of Credit, or any action or proceeding
relating to a court order, injunction, or other process or decree restraining or
seeking to restrain the Bank from paying any amount under any Letter of Credit.
In furtherance and not in limitation of the foregoing, the obligations of the
Borrower hereunder shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms hereof under all circumstances, including
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit, or any
agreement or instrument relating thereto;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against the beneficiary or any transferee of any
Letter of Credit;

(iii) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

(v) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof;

(vi) any failure of the beneficiary of a Letter of Credit to strictly comply
with the conditions required in order to draw upon any Letter of Credit;

(vii) any misapplication by the beneficiary of any Letter of Credit or the
proceeds of any drawing under such Letter of Credit; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
the foregoing;

provided, however, that notwithstanding the foregoing, the Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence, willful misconduct or wrongful refusal to honor any Letter of
Credit.

 

6



--------------------------------------------------------------------------------

10. General Provisions Regarding LIBOR. The following new Section 2.17 is hereby
added to the Loan Agreement:

2.17 General Provisions Regarding LIBOR.

(a) Alternate Interest Rate. If within three (3) Business Days of any date that
the Borrower requests an Advance, the Bank shall determine in its sole
discretion, reasonably exercised, that it is (i) unable to quote the requested
LIBOR Rate because quotations are not being provided in the relevant amount or
for the relevant maturities or (ii) any change in applicable law or regulation
(or in the interpretation thereof by any governmental authority charged with the
administration or interpretation thereof) has made or will make it unlawful for
the Bank to make or maintain any Advance at a LIBOR Based Rate or to comply with
any of the Bank’s obligations in respect of any Advance at a LIBOR Based Rate,
the Bank shall promptly notify the Borrower of such determination and, so long
as such condition remains in effect, no Advance shall be made by the Bank on the
borrowing date. Upon receipt of such notification, the Borrower may withdraw any
outstanding request for an Advance by giving written notice of withdrawal to the
Bank prior to such borrowing date. Unless withdrawn in accordance with this
Section 2.17(a), any outstanding request for such Advance shall be deemed to be
a request for an Advance at the Prime Rate in equal principal amount, and such
Advance shall be made at the Prime Rate on such borrowing date. In addition, all
outstanding Advances shall, at the Borrower’s option, either be prepaid or
converted to Prime Rate loans at the end of the applicable Interest Period;
provided, however, that if it shall be unlawful for the conversion of such
Advances to Prime Rate loans to be effective as of the end of the applicable
Interest Period, such conversion shall be deemed to occur as of the date of such
notice by the Bank.

(b) Indemnification. Except as provided in Section 2.17(a), each request for an
Advance shall be irrevocable and binding upon the Borrower. The Borrower hereby
agrees to indemnify the Bank, upon demand by the Bank at any time, against any
and all actual losses (including any actual loss of profit), costs or expenses
which the Bank may at any time or from time to time sustain or incur as a
consequence of: (i) any breach by the Borrower of its obligation to borrow on
the borrowing date specified in any request for an Advance, (ii) any failure by
the Borrower to pay punctually on the due date thereof, any amount

 

7



--------------------------------------------------------------------------------

payable by the Borrower to the Bank on Advances, (iii) the acceleration of the
time of payment of any of the Borrower’s obligations in respect of Advances, or
(iv) the repayment or prepayment of the principal of any of the Advances on a
date other than the end of the applicable Interest Period. Such losses, costs or
expenses shall include, without limitation, (1) any costs incurred by the Bank
in carrying funds which were to have been borrowed by the Borrower or in
carrying funds to cover any overdue principal, overdue interest or any other
overdue sums payable by the Borrower to the Bank in respect of Advances, (2) any
interest payable by the Bank to the lenders of the funds referred to in the
immediately preceding clause (1), and (3) any actual losses (including any
actual loss of profit) incurred or sustained by the Bank in liquidating or
re-employing funds acquired from third parties to make any of the Advances or to
fund or maintain all or any part of the principal of any of the Advances.

(c) Additional Costs and Expenses.

(i) The Borrower recognizes that the cost to the Bank of making or maintaining
Advances or any portion thereof at a LIBOR Based Rate may fluctuate, and the
Borrower agrees to pay to the Bank, within ten (10) days after written demand,
an additional amount or amounts as the Bank shall reasonably determine will
compensate the Bank for additional costs incurred by the Bank in maintaining
Advances or any portion thereof at a LIBOR Based Rate as a result of:

(A) the imposition after the date of any Advance of, or changes after the date
of any Advance in, the reserve requirements promulgated by the Board of
Governors of the Federal Reserve System of the United States, including, but not
limited to, any reserve on Eurocurrency Liabilities (as defined in Regulation D
of the Board of Governors of the Federal Reserve System of the United States) at
the ratios provided in such Regulation from time to time, it being agreed that
the portion or portions of the Revolving Credit Note bearing interest at a LIBOR
Based Rate shall be deemed to constitute Eurocurrency Liabilities, as defined by
such Regulation, and it being further agreed that such Eurocurrency Liabilities
shall be deemed to be subject to such reserve requirements without benefit of,
or credit for, prorations, exceptions or offsets that may be available to the
Bank or from time to time under such regulations and irrespective of whether the
Bank actually maintains all or any portion of the reserve;

(B) any change, after the date of any Advance, in any applicable laws, rules or
regulations or in the

 

8



--------------------------------------------------------------------------------

interpretation or administration thereof by any domestic or foreign governmental
authority charged with the interpretation or administration thereof (whether or
not having the force of law) or by any domestic or foreign court changing the
basis of taxation of payments to the Bank of the principal of or interest on any
Advance or any other payments made hereunder (other than taxes imposed on all or
any portion of the overall net income of the Bank or franchise taxes), or
imposing, modifying or applying any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, credit
extended by, or any other acquisition of funds for loans by the Bank, or
imposing on the Bank or on the London Interbank market any other condition
affecting this Agreement or the Revolving Credit Note so as to increase the cost
to the Bank of making or maintaining Advances at a LIBOR Based Rate or to reduce
the amount of any sum received or receivable by the Bank under the Revolving
Credit Note (whether of principal, interest or otherwise); or

(C) the determination by the Bank, after the date of any Advance, that the
applicability of any law, rule, regulation or guideline adopted or arising out
of the July 1988 report of the Basel Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”, or the adoption after the date hereof of any other law,
rule, regulation or guideline regarding capital adequacy, or any change therein,
or any change in any of the foregoing or in the interpretation or administration
of any of the foregoing by any domestic or foreign governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the Bank’s capital as a consequence of the Bank’s
obligations with respect to the Advances or under the Revolving Credit Note or
this Agreement, to a level below that which the Bank could have achieved but for
such adoption, change or compliance (taking into consideration the Bank’s
policies with respect to capital adequacy).

(ii) Any amount or amounts payable by the Borrower to the Bank in accordance
with the provisions of this Section 2.17(c) shall be paid within ten (10) days
of receipt by the Borrower from the Bank of a statement setting forth the amount
or amounts due and the basis for the determination from time to time of such
amount or amounts, which statement shall be conclusive and binding upon the
Borrower absent manifest error. Failure on

 

9



--------------------------------------------------------------------------------

the part of the Bank to demand compensation for any increased costs in any
Interest Period shall not constitute a waiver of the Bank’s right to demand
compensation for any increased costs incurred during any subsequent Interest
Period.

(d) Election of New Interest Period. Subject to the provisions of this
Section 2.17, upon the expiration of any Interest Period applicable to an
Advance or portion thereof, the Borrower shall have the option to elect another
Interest Period for all or any portion thereof by delivering notice thereof to
the Bank at least three (3) Business Days prior to the expiration of such
Interest Period. Such notice shall be irrevocable and shall specify the
applicable amount of the Advance or portion thereof and the requested Interest
Period therefor. In the event the Bank does not receive such a notice in
accordance with the provisions hereof with respect to any applicable Advance or
portion thereof, upon the expiration of the Interest Period applicable thereto,
such Advance or portion thereof shall automatically be continued with an
Interest Period of one (1) month.

11. Change in Tangible Net Worth Covenant. Section 5.16(b) of the Loan Agreement
is hereby amended and restated in its entirety as follows:

(b) The Borrower shall not cause, suffer or permit its Tangible Net Worth to be
less than $130,000,000 at any time.

12. Addition of Minimum Shareholders’ Equity Covenant. Section 5.16 of the Loan
Agreement is hereby further amended by adding the following new clause (c) at
the end thereof:

(c) The Borrower shall not cause, suffer or permit its Shareholders’ Equity be
less than $150,000,000 at any time.

13. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendments to the terms of
the Loan Agreement effected by this Amendment. Without limiting the generality
of the foregoing, each of the other Loan Documents shall secure the Revolving
Credit Note (as defined below) to the same extent, and with the same effect, as
it secured the Prior Note (as defined below). The Borrower shall take or cause
to be taken such actions, and shall execute, deliver, file and/or record or
cause to be executed, delivered, filed and/or recorded such documents and other
instruments, as the Bank shall deem to be necessary or advisable in order to
confirm, implement or perfect the amendments to the other Loan Documents
effected by this Paragraph 13.

14. No Defenses. The Borrower acknowledges that, as of July 26, 2006, the
aggregate outstanding principal balance under the Revolving Credit Loan was
$6,900,000.00. The Borrower acknowledges and agrees that, as of the date hereof,
it has no offsets, counterclaims or defenses of any nature whatsoever to its
Obligations to the Bank under the Loan Agreement or any of the other Loan
Documents, and hereby expressly waives and releases any and all claims against
the Bank which exist on the date hereof with respect thereto.

 

10



--------------------------------------------------------------------------------

15. Substitute Note. Concurrently herewith, the Borrower is executing and
delivering to the Bank a Substitute Revolving Credit Note in the maximum
principal amount of $20,000,000 (the “Revolving Credit Note”) in substitution
for, but not in repayment of, the Substitute Revolving Credit Note dated
July 28, 2005 in the maximum principal amount of $15,000,000 previously issued
by the Borrower to the Bank (the “Prior Note”). The execution and delivery by
the Borrower of the Revolving Credit Note pursuant to the provisions hereof
shall not constitute a refinancing, repayment, accord and satisfaction or
novation of the Prior Note or the indebtedness evidenced thereby.

16. New Guaranty. In order to induce the Bank to enter into this Amendment and
to amend the Loan Agreement as provided herein, the Borrower is causing the
Pledgors to execute and deliver to the Bank concurrently herewith a joint and
several guaranty of all of the Borrower’s Obligations to the Bank.

17. Representations and Warranties. In order to induce the Bank to enter into
this Amendment and to amend the Loan Agreement as provided herein, the Borrower
hereby represents and warrants to the Bank that:

(a) All of the representations and warranties of the Borrower set forth in the
Loan Agreement are true, complete and correct in all material respects on and as
of the date hereof with the same force and effect as if made on and as of the
date hereof and as if set forth at length herein.

(b) After giving effect to this Amendment, no Event of Default presently exists
and is continuing on and as of the date hereof.

(c) Since the date of the Borrower’s most recent financial statements delivered
to the Bank, the Borrower has not experienced a material adverse effect in its
business, operations or financial condition.

(d) The Borrower has full power and authority to execute, deliver and perform
any action or step which may be necessary to carry out the terms of this
Amendment and this Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, subject to any applicable bankruptcy,
insolvency, general equity principles or other similar laws affecting the
enforcement of creditors’ rights generally.

(e) The execution, delivery and performance of this Amendment will not
(i) violate any provision of any existing law, statute, rule, regulation or
ordinance, (ii) conflict with, result in a breach of, or constitute a default
under (A) the certificate of incorporation or by-laws of the Borrower, (B) any
order, judgment, award or decree of any court, governmental authority, bureau or
agency, or (C) any mortgage, indenture, lease, contract or other material
agreement or undertaking to which the Borrower is a party or by which the
Borrower or any of its properties or assets may be bound, or (iii) result in the
creation or imposition of any lien or other encumbrance upon or with respect to
any property or asset now owned or hereafter acquired by the Borrower,

 

11



--------------------------------------------------------------------------------

other than liens in favor of the Bank, except, in the case of clauses (ii) and
(iii) above, for any deviation from the foregoing which would not reasonably be
expected to have a Material Adverse Effect.

(f) No consent, license, permit, approval or authorization of, exemption by,
notice to, report to, or registration, filing or declaration with any person is
required in connection with the execution, delivery and performance by the
Borrower of this Amendment or the validity thereof or the transactions
contemplated thereby, other than (i) filing or recordation of financing
statements and like documents in connection with the Liens granted in favor of
the Bank, (ii) those consents, if they were not obtained or made, which would
not reasonably be expected to have a Material Adverse Effect and (iii) filing
which the Borrower may be obligated to make with the Securities and Exchange
Commission.

18. Bank Costs. The Borrower shall reimburse the Bank on demand for all costs,
including reasonable legal fees and expenses and recording fees, incurred by the
Bank in connection with this Amendment and the transactions referenced herein.
If payment of such costs is not made within ten (10) days of the Bank’s demand
therefor, the Bank may, and the Borrower irrevocably authorizes the Bank to,
charge the Borrower’s account with the Bank or make an Advance under the
Revolving Credit Loan in order to satisfy such obligation of the Borrower.

19. Counterparts. This Amendment may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

20. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Loan Agreement shall continue in full force and effect.

21. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Balance of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date set forth on the first page hereof.

 

MEDALLION FINANCIAL CORP. By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chairman & Chief Executive Officer STERLING
NATIONAL BANK By:  

/s/ Richard Assaf

Name:   Richard Assaf Title:   Vice President

 

13